STATE OF VERMONT
SUPERIOR COURT                                                ENVIRONMENTAL DIVISION
Environmental Division Unit                                     Docket No. 138-8-10 Vtec
                                                                  Docket No. 1-1-11 Vtec

          Wood NOV and Permit Applications, Docket No. 138-8-10 Vtec
              Town of Hartford v. Wood, Docket No. 1-1-11 Vtec


                            ENTRY REGARDING MOTION

Count 1, Municipal ZBA Appeal from ZA (138-8-10 Vtec)

Title:        Motion to Withdraw Appearance (Motion 19)
Filer:        Attorney Kelli J. Rockandel
Filed Date:   April 12, 2016

No response filed

The motion is GRANTED

Count 1, Municipal ZBA Appeal from ZA (138-8-10 Vtec)

Title:        Motion to Continue Motion Hearing (Motion 18)
Filer:        Marc Wood
Attorney:     Kelli J. Rockandel
Filed Date:   April 12, 2016

No response filed

The motion is GRANTED.

       The pending motions relate to two matters that have been ongoing before the Court for
nearly six years: Wood NOV and Permit Applications, Docket No. 138-8-10 Vtec and Town of
Hartford v. Wood, Docket No. 1-1-11 Vtec. The Court issued its final, corrected judgment order
in both matters on March 27, 2012. The Town of Hartford moved to enforce the order and for
contempt in May of 2014. It also moved and for attorney’s fees and expenses. Many
conferences and other procedural back and forths on how best to enforce the Court’s final
judgment followed, during which the Respondents cross-moved for the Court to clarify the
In re Wood NOV and Permit Applications, Docket No. 138-8-10 Vtec and Town of Hartford v.
Wood, Docket No. 1-1-11 Vtec (EO on multiple motions) (April 13, 2016)      Page 2 of 3.


Court’s corrected judgment order. After several scheduling delays, the Court scheduled a
hearing on all three motions for April 25, 2016.
       On March 7, 2016, Attorney Kelli Rockandel of the firm Dinse, Knapp & McAndrew
entered a limited appearance for the purposes of representing Marc and Susan Wood in the
motions to enforce and compel and for attorney’s fees. Attorney Rockandel replaced the
Woods’ former Attorney, Scott Fewell, also of the firm of Dinse, Knapp & McAndrew.
      On April 11, Attorney Rockandel moved to withdraw as counsel. She also filed a motion
on behalf of the Woods to continue the April 25, 2016 hearing on the motions.
       The Court today held an expedited hearing by telephone on the motions to withdraw
and continue. Attorney William F. Ellis (who represents the Town of Hartford), Attorney Kelli
Rockandel, and Marc Wood participated. Attorney Katelyn Ellerman was also present and
observing, as the Woods are contemplating retaining her firm as counsel in this matter;
Attorney Ellerman advised that her firm had not yet decided whether it would agree to be
retained by Marc Wood, Susan Wood, or both.
       In her motion and in the hearing, Attorney Rockandel represented that Attorney Scott
Fewell had left the firm of Dinse, Knapp, and McAndrew in January 2016, and that she had
carried on as counsel for Respondents in order to represent them in settlement negotiations.
On April 10, the parties’ settlement attempts stalled. Attorney Rockandel represented that no
other partner at her firm was prepared to participate in litigation, and that she has little
experience in complex environmental matters. Anticipating that the hearing on the motion to
enforce and compel will come down to “a battle of the experts,” Attorney Rockandel
determined that she could not represent Respondents in this litigation. Respondents agreed to
the withdrawal motion.
       The Town of Hartford objected to the motions to withdraw and to continue, though the
Town agreed that, should withdrawal be granted, a continuance would be appropriate. The
Town asked that, should the motion to withdraw be granted, the continuance be as short as the
Court’s calendar will allow.
       Given that the hearing on the motion to enforce and compel may entail complex
engineering testimony, the Court GRANTS Attorney Rockandel’s motion to withdraw. For the
same reason, the Court GRANTS Respondents’ motion to continue, to allow Respondents
additional time to secure counsel and to allow new counsel to prepare for the post-judgment
motions hearing.
       The Court will reschedule a hearing on the motions as quickly as the Court’s schedule
allows. In the telephone conference earlier today, Respondent Marc Wood consented to hold
the upcoming hearing in Chittenden County, rather than Windsor County, where his property
lies. Because the hearing may be scheduled more quickly in Chittenden County, the Court will
hold the hearing in Costello Courthouse in Burlington, Vermont.
In re Wood NOV and Permit Applications, Docket No. 138-8-10 Vtec and Town of Hartford v.
Wood, Docket No. 1-1-11 Vtec (EO on multiple motions) (April 13, 2016)      Page 3 of 3.


       In light of the granted motions:
       •   Respondents must secure new counsel and ensure that new counsel enters his or
           her appearance in this matter on or before April 29, 2016. If Respondents choose to
           proceed without an attorney, they must notify the Court by the same date.
       •   In order to schedule a new hearing, all parties must file dates of unavailability for the
           month of July by April 29, 2016.

         Given the considerable delays in bringing closure to these post-judgment matters thus
far, all parties should be advised that the Court will be extremely reluctant to grant further
continuances on the upcoming post-judgment motions hearing.

So ordered.

Electronically signed on April 13, 2016 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
Kelli J. Rockandel (ERN 7154), Attorney for Appellant Marc Wood (Withdrawn)
William F. Ellis (ERN 3412), Attorney for Appellee Town of Hartford
Marc Wood, Respondent
Susan Wood, Respondent
Attorney Katelyn Ellerman, for FYI purposes only